Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 9/30/2021 in which Claims 1-10, 12-19, 21 are pending of which Claims 11 and 20 are canceled and Claim 21 is new.
Response to Arguments
2.	Applicant’s arguments, see pages 8-9, filed 9/30/2021, with respect to Claim 6 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of Claim 6 has been withdrawn. 
3.	Applicant’s arguments, see pages 9-10, filed 9/30/2021, with respect to Claims 1, 13, 18 have been fully considered and are persuasive. Examiner argues that the display panel and timing controller have been incorrectly asserted as the digital power supply terminal and it would unreasonable for both units to correspond to the digital power supply terminal. Examiner agrees and contends that the limitations were inappropriately mapped to the digital power supply terminal. However, Examiner presents a different interpretation in the rejections of Claims 1, 13 and 18. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6-9, 12-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0189608 to Park.
As to Claim 1, Park teaches a drive device for a display panel, comprising: a power management circuit, configured to provide a first power supply voltage to a digital power supply terminal (power supply unit 180 [power management circuit] generates a first power VDDEL [first power supply voltage]…the display panel 150 [digital power supply terminal] is driven on the basis of the first power VDDEL output from the power supply unit 180, see ¶ 0044-0045; Fig. 4); and 
an internal driver circuit, configured to convert a second power supply voltage provided by a power supply terminal into a third power supply voltage and provide the third power supply voltage to the digital supply power terminal (the data driver 140 is driven on the basis of input power VPNL. The input power VPNL [second power supply voltage] is power generated by a battery [power supply terminal] included in the display device or power generated on the basis of power output from the battery, see ¶ 0043; data driver 140 [internal driver circuit] generates and outputs auxiliary power DDVDH [third power supply voltage] on the basis of the input power VPNL [second power supply voltage] supplied to an input terminal of the data driver 140…the display panel 150 (an OLED panel) is driven on the basis of the auxiliary power DDVDHP' [drive voltage] output from the data driver 140, see ¶ 0047; Examiner construes first power VDDEL, DDVDH [third power supply voltage] provided directly to the digital power supply terminal (annotated below) and auxiliary power DDVDHP’ , 

    PNG
    media_image1.png
    810
    997
    media_image1.png
    Greyscale

Park does not explicitly disclose a digital circuit, connected to the digital power supply terminal, wherein the digital power supply terminal is configured to provide a digital voltage to the digital circuit, and the digital circuit is configured to provide a drive voltage to the display panel under the drive of the digital voltage.
However, Park teaches an auxiliary power generating unit 143 (or DDVDH_PSM) [digital circuit] that outputs a PSM on/off signal [logic level] which is further provided to auxiliary power output unit 145 that further provides the third power supply voltage, DDVDH, to the digital power supply terminal 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park to teach a digital circuit, connected to the digital power supply terminal, wherein the digital power supply terminal is configured to provide a digital voltage to the digital circuit, and the digital circuit is configured to provide a drive voltage to the display panel under the drive of the digital voltage. The suggestion/motivation would have been in order to accommodate for a power saving mode (see ¶ 0055).
As to Claim 6, depending from Claim 1, Park teaches wherein the power management circuit is configured to provide the first power supply voltage to the digital power supply terminal after receiving a second enable instruction (the power supply unit 180 is activated (turned on) in response to the power control signal PCS [second enable instruction] and outputs a first power VDDEL [first power supply voltage]. As a result, the display panel 150 is driven on the basis of the first power VDDEL output from the power supply unit 180, see ¶ 0045).  
As to Claim 7, depending from Claim 1, Park teaches wherein the internal driver circuit is further connected to the power management circuit; and the internal driver circuit is further configured to send a second enable instruction to the power management circuit (when the display device is driven in a normal mode (non-power saving mode), the data driver 140 [internal driver circuit] outputs the power control signal PCS [second enable instruction] as logic high in order to activate an output from the power supply unit 180 [power management .  
As to Claim 8, depending from Claim 7, Park teaches wherein the internal driver circuit is configured to send the second enable instruction to the power management circuit after being powered on (when the display device is driven in a power saving mode, the data driver 140 outputs the power control signal PCS as logic low in order to deactivate an output from the power supply unit 180. Then, as illustrated in (b) of FIG. 4, the power supply unit 180 is deactivated (turned off), e.g. after being powered on, in response to the power control signal PCS and does not output the first power VDDEL, see ¶ 0046).  
As to Claim 9, depending from Claim 7, Park teaches wherein the internal driver circuit is configured to send the second enable instruction to the power management circuit after receiving a first enable instruction (data driver 140 is driven on the basis of the input power VPNL [first enable instruction], see ¶ 0058; the power supply unit 180 is activated (turned on) in response to the power control signal PCS [second enable instruction] and outputs a first power VDDEL [first power supply voltage], see ¶ 0045).  
As to Claim 12, depending from Claim 1, Park teaches a flexible circuit board; wherein the power management circuit is disposed on a printed circuit board, the internal driver circuit is disposed on a chip on film, and the flexible circuit board is connected to the printed circuit board and the chip on film (scan driver 130 may be formed in a gate-in-panel manner or in the form of an .  
As to Claim 13, Park teaches a drive method for a drive device, the drive device comprising a power management circuit (power supply unit 180 [power management circuit], see ¶ 0049), a digital power supply terminal (first power VDDEL, DDVDH [third power supply voltage] provided directly to the digital power supply terminal (annotated above)), an internal driver circuit (data driver (or a D-IC) 140, see ¶ 0048) and a digital circuit which is connected to the digital power supply terminal (auxiliary power DDVDHP’ [drive voltage] being provided to the display panel 150 through the digital circuit [DDVDH_PSM] and digital power supply terminal (annotated above)), the method comprising:
providing, by the power management circuit, a first power supply voltage to the digital power supply terminal (power supply unit 180 [power management circuit] generates a first power VDDEL [power supply voltage] to a terminal illustrated (annotated above), see ¶ 0044-0045; Fig. 4); and converting, by the internal driver circuit, a second power supply voltage provided by the power supply terminal into a third power supply voltage and providing the third power supply voltage to the digital power supply terminal (the data driver 140 is driven on the basis of input power VPNL. The input power VPNL [second power supply voltage] is power generated by a battery [power supply terminal] included in the display device or power generated on the basis of power output from the battery, , 

    PNG
    media_image1.png
    810
    997
    media_image1.png
    Greyscale

providing, by the digital power supply terminal, a digital voltage to the digital circuit, and providing, by the digital circuit, a drive voltage to the display panel under the drive of the digital voltage.
However, Park teaches an auxiliary power generating unit 143 (or DDVDH_PSM) [digital circuit] that outputs a PSM on/off signal [logic level] which is further provided to auxiliary power output unit 145 that further provides the third power supply voltage, DDVDH, to the digital power supply terminal (annotated above). The digital circuit outputs DDVDHP’ which is a driving voltage for the display panel 150 (see ¶ 0048, 0051-0052).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park to teach a digital circuit, connected to the digital power supply terminal, wherein the digital power supply terminal is configured to provide a digital voltage to the digital circuit, and the digital circuit is configured to provide a drive voltage to the display panel under the drive of the digital voltage. The suggestion/motivation would have been in order to accommodate for a power saving mode (see ¶ 0055).
As to Claim 16, depending from Claim 13, Park teaches wherein providing, by the power management circuit, the first power supply voltage to the digital power supply terminal comprises: sending, by the internal driver circuit, a second enable instruction to the power management circuit to drive the power management circuit to provide the first power supply voltage to the digital power supply terminal (when the display device is driven in a normal mode (non-power saving mode), the data driver 140 [internal driver circuit] outputs the power .  
As to Claim 17, depending from Claim 16, Park teaches wherein sending, by the internal driver circuit, the second enable instruction to the power management circuit comprises: sending, by the internal driver circuit, the second enable instruction to the power management circuit after the internal driver circuit is powered on; or, sending the second enable instruction to the power management circuit after receiving a first enable instruction (when the display device is driven in a power saving mode, the data driver 140 outputs the power control signal PCS as logic low in order to deactivate an output from the power supply unit 180. Then, as illustrated in (b) of FIG. 4, the power supply unit 180 is deactivated (turned off), e.g. after being powered on, in response to the power control signal PCS and does not output the first power VDDEL, see ¶ 0046). 
As to Claim 18, Park teaches a display apparatus, comprising a display panel, and a drive device connected to the display panel, the drive device comprising: a power management circuit, configured to provide a power supply voltage to a digital power supply terminal (power supply unit 180 [power management circuit] generates a first power VDDEL [power supply voltage]…the display panel 150 is driven on the basis of the first power VDDEL output from the power supply unit 180, see ¶ 0044-0045; Fig. 4); an internal driver circuit, configured to convert a second power supply voltage provided by a power supply terminal into a third power supply voltage and provide the third power supply voltage to the digital supply power terminal (the data driver 140 is driven on the basis of input power VPNL. The input power VPNL [second power supply voltage] is power generated by a battery [power supply terminal] included in the display device or power generated on the basis of power output from the battery, see ¶ 0043; data driver 140 [internal driver circuit] generates and outputs auxiliary power DDVDH [third power supply voltage] on the basis of the input power VPNL [second power supply voltage] supplied to an input terminal of the data driver 140…the display panel 150 (an OLED panel) is driven on the basis of the auxiliary power DDVDHP' [drive voltage] output from the data driver 140, see ¶ 0047; Examiner construes first power VDDEL, DDVDH [third power supply voltage] provided directly to the digital power supply terminal (annotated below) and auxiliary power DDVDHP’ [drive voltage] being provided to the display panel 150 through the digital circuit [DDVDH_PSM] and digital power supply terminal (annotated below)), 

    PNG
    media_image1.png
    810
    997
    media_image1.png
    Greyscale


Park does not explicitly disclose a digital circuit, connected to the digital power supply terminal, wherein the digital power supply terminal is configured to provide a digital voltage to the digital circuit, and the digital circuit is configured to provide a drive voltage to the display panel under the drive of the digital voltage.
However, Park teaches an auxiliary power generating unit 143 (or DDVDH_PSM) [digital circuit] that outputs a PSM on/off signal [logic level] which is further provided to auxiliary power output unit 145 that further provides the third power supply voltage, DDVDH, to the digital power supply terminal (annotated above). The digital circuit outputs DDVDHP’ which is a driving voltage for the display panel 150 (see ¶ 0048, 0051-0052).

As to Claim 19, depending from Claim 13, Park teaches wherein the display panel is an organic light-emitting diode display panel (see ¶ 0027; Fig. 1).  
9.	Claims 2-5, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0189608 to Park in view of U.S. Patent Publication 2020/0285260 to Londak et al (“Londak”) in further view of U.S. Patent Publication 2021/0135473 to Wigney.
As to Claim 2, depending from Claim 1, Park fails to disclose wherein the internal driver circuit is configured to convert the second power supply voltage provided by the power supply terminal into the third power supply voltage and provide the third power supply voltage to the digital power supply terminal when a voltage of the digital power supply terminal is lower than a reference voltage.  Londak teaches wherein the internal driver circuit is configured to convert the second power supply voltage provided by the power supply terminal into the third power supply voltage (LDO 110 includes a driver circuit (i.e. driver) 115…driver 115 is powered for operation by an upper voltage (VCHP)…charge IN [second power supply voltage provided by power supply terminal] and creates a higher voltage VCHP [third power supply voltage] that is used to power the system 100 (e.g. the driver 115), see ¶ 0020, 0021, 0025) and provide the third power supply voltage to the digital power supply terminal when a voltage of the digital power supply terminal is lower than a reference voltage (Vow [reference voltage] can be higher than the input voltage VIN [voltage of digital power supply terminal], see ¶ 0021; In order to control the charge pump voltage Vow, the system 100, as shown in FIG. 1, can include a charge pump control circuit 140. The charge pump control circuit controls the charge pump 130 to generate a charge pump voltage (VCHP) based on the input voltage (VIN) appearing at the input of the LDO 110 and based on the charge pump voltage fed back to the input of the charge pump control circuit from the charge pump. The amplitude of the generated charge pump voltage (VCHP) is adjusted to exceed the input voltage (VIN), see ¶ 0026), and
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with Londak to teach wherein the internal driver circuit is configured to convert the second power supply voltage provided by the power supply terminal into the third power supply voltage and provide the third power supply voltage to the digital power supply terminal when a voltage of the digital power supply terminal is lower than a reference voltage. The suggestion/motivation would have been in order to provide protection in the event that a voltage drops below a desired threshold (see ¶ 0022).

Wigney teaches stop providing a power supply voltage when the voltage of the digital power supply terminal is not lower than the reference voltage (the switch is configured to monitor a power source voltage and is configured to set the voltage regulation device to the low-power operating mode while the power source voltage is above a predetermined threshold, see ¶ 0085; A low-power operating mode where the non-essential electronics are powered down or in a low power state, see ¶ 0346), wherein the reference voltage is lower than a rated operating voltage of the digital power supply terminal (If the internal cell voltage is within a pre-determined range of acceptable output voltage (for example 1.3-1.5V), see ¶ 0434; The comparator compares the internal cell voltage with a voltage reference (such as 1.3V), see ¶ 0438).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park and Londak with Wigney to teach stop providing a power supply voltage when the voltage of the digital power supply terminal is not lower than the reference voltage, wherein the reference voltage is lower than a rated operating voltage of the digital power supply terminal. The suggestion/motivation would have been in order for the signal from the comparator to indicate that the cell voltage is within an acceptable 
 As to Claim 3, depending from Claim 2, Wigney teaches wherein the internal driver circuit is further configured to detect whether the voltage of the digital power supply terminal is lower than the reference voltage (The enable signal may be used to turn OFF the LDO 110 in the event that a voltage drops below a desired (e.g., target, threshold) value. This control may be useful for protection (e.g., of devices coupled to the system 100), see ¶ 0022).   
As to Claim 4, depending from Claim 3, Londak teaches wherein the internal driver circuit is configured to detect whether the voltage of the digital power supply terminal is lower than the reference voltage after receiving a first enable instruction (The enable signal may be used to turn OFF the LDO 110 in the event that a voltage drops below a desired (e.g., target, threshold) value. This control may be useful for protection (e.g., of devices coupled to the system 100), see ¶ 0022).  
As to Claim 5, depending from Claim 2, Wigney teaches wherein a difference value between the rated operating voltage and the reference voltage is less than or equal to 0.05 volts (If the internal cell voltage is within a pre-determined range of acceptable output voltage (for example 1.3-1.5V), see ¶ 0434; The comparator compares the internal cell voltage with a voltage reference (such as 1.3V), see ¶ 0438. Examiner broadly construes that the voltage difference may be less than or equal to 0.05 volts). 
 As to Claim 14, depending from Claim 13, Park fails to disclose wherein converting, by the internal driver circuit, the second power supply voltage provided by the power supply terminal into the third power supply voltage and providing the third power supply voltage to the digital power supply terminal comprises: converting, by the internal driver circuit, the second power supply voltage provided by the power supply terminal into the third power supply voltage and providing the third power supply voltage to the digital power supply terminal, when a voltage of the digital power supply terminal is lower than a reference voltage.  Londak teaches wherein converting, by the internal driver circuit, the second power supply voltage provided by the power supply terminal into the third power supply voltage and providing the third power supply voltage to the digital power supply terminal comprises: converting, by the internal driver circuit, the second power supply voltage provided by the power supply terminal into the third power supply voltage (LDO 110 includes a driver circuit (i.e. driver) 115…driver 115 is powered for operation by an upper voltage (VCHP)…charge pump 130 receives the input voltage VIN [second power supply voltage provided by power supply terminal] and creates a higher voltage VCHP [third power supply voltage] that is used to power the system 100 (e.g. the driver 115), see ¶ 0020, 0021, 0025) and providing the third power supply voltage to the digital power supply terminal, when a voltage of the digital power supply terminal is lower than a reference voltage (Vow [reference voltage] can be higher than the input voltage VIN [voltage of digital power supply terminal], see ¶ 0021; In order to control the charge pump voltage Vow, the system 100, as shown in FIG. 1, can include a CHP) based on the input voltage (VIN) appearing at the input of the LDO 110 and based on the charge pump voltage fed back to the input of the charge pump control circuit from the charge pump. The amplitude of the generated charge pump voltage (VCHP) is adjusted to exceed the input voltage (VIN), see ¶ 0026), and
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with Londak to teach wherein converting, by the internal driver circuit, the second power supply voltage provided by the power supply terminal into the third power supply voltage and providing the third power supply voltage to the digital power supply terminal comprises: converting, by the internal driver circuit, the second power supply voltage provided by the power supply terminal into the third power supply voltage and providing the third power supply voltage to the digital power supply terminal, when a voltage of the digital power supply terminal is lower than a reference voltage. The suggestion/motivation would have been in order to provide protection in the event that a voltage drops below a desired threshold (see ¶ 0022), and the method further comprises:
Park and Londak do not explicitly disclose controlling the internal driver circuit to stop providing a power supply voltage when the voltage of the digital power supply terminal is lower than the reference voltage; wherein the reference voltage is lower than a rated operating voltage of the digital power supply terminal.  
controlling the internal driver circuit to stop providing a power supply voltage when the voltage of the digital power supply terminal is lower than the reference voltage (the switch is configured to monitor a power source voltage and is configured to set the voltage regulation device to the low-power operating mode while the power source voltage is above a predetermined threshold, see ¶ 0085; A low-power operating mode where the non-essential electronics are powered down or in a low power state, see ¶ 0346), wherein the reference voltage is lower than a rated operating voltage of the digital power supply terminal (If the internal cell voltage is within a pre-determined range of acceptable output voltage (for example 1.3-1.5V), see ¶ 0434; The comparator compares the internal cell voltage with a voltage reference (such as 1.3V), see ¶ 0438).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park and Londak with Wigney to teach controlling the internal driver circuit to stop providing a power supply voltage when the voltage of the digital power supply terminal is lower than the reference voltage; wherein the reference voltage is lower than a rated operating voltage of the digital power supply terminal. The suggestion/motivation would have been in order for the signal from the comparator to indicate that the cell voltage is within an acceptable range where the controller and voltage boost circuit can be powered down (see ¶ 0440).
As to Claim 15, depending from Claim 14, Londak teaches wherein prior to converting, by the internal driver circuit, the second power supply voltage provided by the power supply terminal into the third power supply voltage and providing the third power supply voltage to the digital power supply terminal, the method further comprises: detecting whether the voltage of the digital power supply terminal is lower than the reference voltage after receiving a first enable instruction (The enable signal may be used to turn OFF the LDO 110 in the event that a voltage drops below a desired (e.g., target, threshold) value [reference voltage]. This control may be useful for protection (e.g., of devices coupled to the system 100), see ¶ 0022).  
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0189608 to Park in view of U.S. Patent Publication 2018/0275704 to Li et al (“Li”).
As to Claim 10, depending from Claim 1, Park fails to disclose wherein the internal driver circuit comprises: a low dropout regulator; wherein an input terminal of the low dropout regulator is connected to the power supply terminal, , an output terminal and a feedback signal terminal of the low dropout regulator are connected to the digital power supply terminal, and a reference signal terminal of the low dropout regulator is connected to a reference power supply terminal which is configured to provide the reference voltage. Li teaches wherein the internal driver circuit comprises: a low dropout regulator; wherein an input terminal of the low dropout regulator is connected to the power supply terminal (dual input power regulator 210 (e.g., an LDO voltage regulator) can convert the input voltage or power supply voltage V.sub.IN1 or V.sub.IN2 received from the input terminal IN1 and/or IN2 to the output voltage VOUT on the output terminal , an output terminal and a feedback signal terminal of the low dropout regulator are connected to the digital power supply terminal (The output stage module 320 is coupled to the input terminals IN1 and IN2 [digital power supply terminal] of the dual input power regulator 210, and can be configured to receive the input voltage VIN1 and/or VIN2 [feedback terminal] and to provide the output voltage VOUT to the output terminal OUT of the dual input power regulator 210…The control signal CTR is based on the difference between a feedback signal FB indicative of the output voltage VOUT and a reference signal REF; The error amplifier 340 coupled to the feedback module 330 is configured to compare the reference signal REF (e.g., a bandgap reference voltage) and the feedback signal FB indicative of the output voltage VOUT, and to generate the control signal CTR according to the comparison result to control the output stage module 320, see ¶ 0025, 0027, 0043; Fig. 3), and a reference signal terminal of the low dropout regulator is connected to a reference power supply terminal which is configured to provide the reference voltage (The error amplifier 340 coupled to the feedback module 330 is configured to compare the reference signal REF (e.g., a bandgap reference voltage) and the feedback signal FB indicative of the output voltage VOUT, and to generate the control signal CTR according to the comparison result to control the output stage module 320, see ¶ 0027).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park in view of Li to teach wherein the internal driver circuit comprises: a low dropout regulator; wherein an .
Allowable Subject Matter
11.	Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EBONI N GILES/           Examiner, Art Unit 2694  


/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694